Case 9:18-cv-80748-RKA Document 202-1 Entered on FLSD Docket 05/03/2019 Page 1 of 3




                         Exhibit A
Case 9:18-cv-80748-RKA Document 202-1 Entered on FLSD Docket 05/03/2019 Page 2 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-CV-80748-ALTMAN/Reinhart

   DANIEL HALL, BURFORD CAPITAL LLC,
   and DUNDROD INVESTMENTS LTD.,

          Plaintiffs,
   v.

   HARRY SARGEANT, III,

         Defendant.
   ________________________________________/

                               DECLARATION OF AVIVA O. WILL

   Aviva O. Will declares and says:

              1. I am an attorney and active member in good standing of the bar of the State of

   New York. I am a Senior Managing Director at Plaintiff Burford Capital LLC. Among other

   duties, I oversee investments by Burford Capital LLC and related entities (collectively,

   “Burford”), including Burford’s investments in connection with Mohammad Al-Saleh’s

   litigation against Defendant Harry Sargeant, III.

              2. During my March 12, 2019 testimony in this case as the corporate designee of

   Plaintiffs Burford Capital LLC and Dundrod Investments Ltd., I discussed two exhibits

   illustrating the corporate relationship among certain corporate entities. Burford maintains its

   corporate organizational structure as confidential and proprietary. Burford’s corporate

   organizational charts are not widely shared among Burford employees. To my knowledge they

   have not previously been made public.
Case 9:18-cv-80748-RKA Document 202-1 Entered on FLSD Docket 05/03/2019 Page 3 of 3



              3. During my testimony I also discussed a services agreement among Burford

   entities. That agreement governs, among other things, Burford entities’ roles in connection with

   Burford investments. Burford maintains this agreement as confidential and proprietary. To my

   knowledge it has not previously been made public.

              4. During my testimony I also discussed the Forward Purchase Agreement between

   Dundrod Investments Ltd. and Mohammed Al-Saleh. The court in In re International Oil

   Trading Co., 548 B.R. 825, 838-39 (Bankr. S.D. Fla. 2016), held the agreement to be work

   product but ordered that a redacted version of the agreement be produced under the

   circumstances of that case. That order did not make the agreement available to the public at

   large, however, and Burford continues to maintain the agreement as confidential and proprietary.

   I declare under penalty of perjury that the foregoing is true and correct.

   Dated: May 2, 2019


                                                                       Aviva O. Will




                                                     2
